OPINION
By THE COURT.
Submitted on motion of the plaintiff-appellee seeking an order dismissing the appeal for failure to file an appeal bond within the required time. The appeal is noted as on law and fact and from a judgment rendered on February 6, 1951. Since no bond has been filed, there has been a failure to comply with §12223-6 GC.
The motion will be sustained but the cause will be retained for determination on questions of law as required by §11564 GC. *363The appellant will be granted leave to perfect said appeal in accordance with Supplement to Rule VII of this Court. The request for special damages can therefore not be determined at this time.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.